Citation Nr: 1456204	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of renal cell carcinoma, status post partial left kidney nephrectomy (claimed as kidney cancer).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Per her request, the Veteran was scheduled to appear at a Board videoconference hearing in December 2014, she failed to report for the hearing.  Accordingly, her hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that although VA records show she had tumors in 2006; VA did not notify her of such findings until February 2009.  See September 2010 VA Form 9, Appeal to Board of Veterans' Appeals.  It is contended that the delay in notice and treatment was negligent. 

The Veteran requested a videoconference hearing before the Board in the appeal statement dated in September 2010.  Such a hearing was scheduled to take place in December 2014, but the Veteran failed to appear.  Significantly, however, the November 2014 letter which contained notice of the date and time of the hearing was sent to an address where the Veteran had not resided for approximately three years.  Therefore, another attempt to afford the Veteran a hearing is required.  

Accordingly, the case is REMANDED for the following action:

Add the Veteran to the schedule of hearings to be conducted by the Board at the RO via videoconference.  The Veteran should be provided notice using her current address.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

